7KC*. A/0. C-m~6l riN.g S +fo i's Mo+ Tom +o Aby owee *fh-c
flJop-htd fiMdiNqs o-f -¥kc Start's Proposed /fte/tia-
(^Miuwi, FinAumus               of Fact and      Conclusion of Law
as +h •&I&"
         1 he Applicant                 Is/has          keen deprived O-f the
/material               he needs In Order -to;•• Support his habeas
corpus             oppli^cL-fi^M. -Furthert the misrepresenta+iosis
Of Counsel                     as uuell as the Complete tat lure to
address the Complaint has                                    left -the Applicant
Unakle            +Ck     shouu        -the      Carnplaus, e^J         of      errors•* The
Applicant asserts the foiiouj/nc^ issues unresolved
and unokAd rased a re e,rro rs an A ?Y)t$. rep r££*£*»&&&•
 Q+iVm            o f     -rric^i       Counsel *

                                       A, THE         °ll\   CALLBK

 Counsel misrepresenhed              disinterested               party :ujM&
     fftetftO**    +& #&¥**£*,         f*    field facutal J/vformafioiM disclosing Applicant mas"':
    In Fact defend In y hlmSel-P Q^ainii if/it aSS%ult ky
-the, State's                chief CompUlivor                      ujho     uj&t 'the ass
 ailant         in     this:      matttr.

     Applicant is unable "ffe                        obf«iiu, listen-.+ar or Create
a     transcript of this                    caller*

     Applicant         has        presented          In -this       Section, a materiel
fact +h*t Is UtorcsalveA ( anA is misrepresented by
TriaJ Counsel as the issues complained of'« Trie I
 Counsel failed -to h\iVtstiO}CLtc all the 9/f Calls
 £pe.cfa.fIy the one asserted herein* f u~>hich iuou\d
he Cruel el               to      the      issue      &-f     Se.lt *** defense       and
also a di sin teres te d third party*
  for this reason the Court Should ALyance the
State's Propose A FF a,uA C L. and amend Sav^e
after the               revieuj            of    -the       °lll    Calls     received.
Applu;«*M+            Should         also       have the app&rs+unfry fa
FcvieuJ          Same          4-$         CnSure        proper identify o f the
Caller               Complained              of herein              is heard*

                                                     6, POLICE IKBPonTs

 Trift.1 Counsel asserts that the police repcrts
are Generally Inadrnls&ablc in a +r/af* SEE fFCL
at Ah*.
    /fs Not that -the                      police       records           LuCre   not
    f/1d4lOM   *h>   *fcv«#vce.    -tor-    JLarrs   Mora**                   J»««t   ?
04011*51 M&, /*s -Mflf 4/ne.             Complainant           made S&Verah
different            Statements        uuhlcU wete recorded by the
 FWP&. The            records       Could     have      been     used 4a
 /mpeeck +fa«-           vjitNess.es, or k&v?Mg               Qv&i^'cNdil */^t
 official tuhft Cr&a+cjl -K.*. r«.pa**4- ffr%+t qnA -Wis-m
 Ijsfe/w/Ajg +o the complainant the fact finder
 luoulJ have            b«L£.M       lef-f   i-urfk    Aiof    fc/us^/Vv cj **jf»e     C*&*isideLSentait ion               to    allaiJLj       4he      Si-ate      to     entrer    a     Com'
plafhian-h                into th-e record uuho decrlk&s all the
Clements                   neceSSary for the State to obtain a
Con\/lctlohi0 {jJhen                   the State             has     accomplished the
Necessary                 elements into A-he                     records, it may then
Obtain         o\     Conviction #

     NO Competent                   attorney               uuauld        pceSum-e         Ly
$ houuinCk tha.t "the                      V\AannS

    Triad      Counsel              failed         to      u\A             have.       used            the        reeords     to        shouu

    /notion         -to    Akn&nco         -for*   carry MorojAN             P*$e 5
+Ka4 r\pplic ant uuas assaulted t and uuas Ae~
fending hiyy\Selt by the Statements of the
Ql\ Caller | and Applicant S-f phoLie of ..-fricul/ CtNd further In-
 foriv»ft+iGK/     tha,t         Could       have           keen     developed
 haA      fnVI       CouNst!              Codled/ identified                   th~e
 CaWer      -to    tr\oJl.

    Had trial         CounSt.1            listened , and                 understoo.d
 fappUcaivt i Jim         W\s description               of        the €.vent% in
 auestioi\i t he      uuould         kn&uun , the             Cut        £>n   -the
 CoYy^plal want's         lec^     ujui      Caused          by    the Cowxplain-
 ant Sf&wip jVcj             Applicant/ the heel                    of £ompiaiw-
 «ix»+ foot UJere also iN^urs.d t base on applic
 ant observation of his Shoe on tke pfto+o -
 qr^pks, his Counsel  Skv> de fcnse of 5 elf ~defe ns c f Aa d d aun Se I pre,*
   Scnted it to the. ^ury. C^nce detain the,
  Motion t-o      A^v^^ce        ror C^r^        rv\or$*n            P*9\. -Q&COrAs          of     the      eVents        fr^Wi     FWPC*       and fh-e^
MjMospitcil          ujhich         attended       the Complainant /(k'^-
  S$ail antj            ujounds          Could     have         keen       used
   In Support of a    Sett - def&nst*                              asstrti&n
  thar the laiu statutorily alloujs*
       It    Can     Not       he       Consider ed        Sound    trial       Str ~
 atecjy          that       trial        CounSel       advised         Applicant
 4 a refrain frowi testifying because, his Vcr-
 SIom uuas Contrary to the. physic a. I evident
 Ce before -the. Sury . ScB F F CL S) tislHHl*trlcl6,.

                                            E. ASK      FOK A/EW CTounSBL

      It    cannot        km    Considered             Sound       trial     S+rat •—
 BtCjy      to     not testify ^° the Only defense Self'
 Jeferis.fr* S££ FF CL & # V> / Vtf, Y*,SO,

      Further more, See                  K.Scott       uJalkcr's    affidavit
&it /6. After all                   from    day One, he Stuck -to
 the        Sta^\i    tkoA        he.      Cut   -the.     Victim's        pin kit.
 in (Self - de-Penscj.
      Applicant ask 4he                 Court    for     ncuj      Counsel or
to,      Continue          pre Sc- • Further           "the Court denied
Q^\lcant Counsel* SEE Applicant's (1.0*1 ••©•#                                    I.
  Its a greater Probcubl It 4y had Not $,LJalldefense of           Self - defense t tUe                        outcome ujould
'Kav-e.   bee**      favorable.*

    AppW^aKi-f Counsel admitted /m his off-
idavf+..SEE Si.WolKtrf5 affidavit ^#^ ?£.***
 I dU fevcry4hl.Ng\ +o CONiW/viCt /Wr, /T/o/NSjcrw
that he Should N/af testify
    CouNSel , and              ki*>         fmv estimator             JfRs. Cynthia
Tarre?~ , Cav*-c          to        Applicant            iki      his holding
Cell ixiUh. (Jji^enc\j\ for- the Applicant Not to
-testify ai\id also, t Sa^mq If he, did he Could
QtA up 4o C^y years). Further t Sck^iiim&j aS the
£vid'6Mce. Stood              Applicant             uuouid          iNdeed he
fouNd      guil4y        it ke took, the Stand • Jfls,Torres
luent oni 4o Say                    If       VY\r* Udalkcr             Say don t
fake. th& Stan A,(^Picas el), dont tate. He Stan-d
Q trust         hiwK     uuifh my               Iifel
                                           P, FmLuile To InV£sTi3fiTa
   T'he £.ourt           adopted -the Stye's                          cZldwi -thai
fiipplieuint      fail   +&      Support la'i&                    £ la.i'w\ +t\«X.f
C-aun Sol / ""fa! / to. fro Vesti a^a te. SB £ FFCL.® M£lt
S^, S ST/ $>C ,%lj and Sff,

 "TrfaJ        c.&unSel w\a.Ae \j**.o feferene.tLj -tUa\f he
SouqUt         as\i A SpoKe t-c> e$ny cut tresses im
Motion to AJivcin&c           For        i-jav^-i fi\or*>  Ms        AFfidav/+. SZE Mr, UJalker affidavit 5) # i                                             *
$#~+h rough IL>
         ApplicaiNii         dVd      Mdif          present             evidence to
  Support           the CUJvv\0 lh\s                     /*     because           4m *u1
  Counsel           fcklieA        to        enter into Th-e. record t th-c
  ^li      .cfclkr          ujkoi         Call         Lua*>     mo4         tslecycd to the
   Camnpletioni              for the. F*ct                    Finder* Tht> UN biased r
   and       «d1s ii\i t-cr* ehted            uuI4nuss.              u>cxs   a*o4         Called,
         Uwf&r tun cutely t as               a        p^\son er         ^pplicawf           Aas
   HO       Loavf      of          discover Ina                 -this        uncoiled

  uJitNess           Nft.w\t- , Nor                 heuj        to      Contact             herp
   to*     .5«et-.. if       this         Cruel a,l            tuitnesS        uiould p>ro-
   s/lde      an           affidavits

     once           o\Qatn      due,          to       the.          Manner /ai            uuhleh
  fU-t~      foroceedi'tnci                ho, v-e*     ~/a te a/      pi lace-      $pp Htuin t
  C&i n     not        ektaitxi           thiS        Luitn*a..S 5      S ta^te. m &nt*
     further mox e / u t                  i•& a Fee t            trio.. \j(Caun 5el)
 -Failure.      to         inves.tlaa^te.        this          111     Co-Her         £wlCa    ^
iNForivva+iOw atlouu/ivia, for a Statuary r\akt to
 Aefend OhJElS Self Thu% Applicant riyht to        f
defense.         uuas     denied*

     Perhaps        the.     appointment              of &n Attorn-ey
 yuUrO,    CculA      Identify       tU\%.       uultniess i and locete.
 QnA      Canta.et'       her      ~fsr      an     a ff IAe^v's t i ujou id
 Qive     tUe.     Cour{        uuhc^t     it      Nieed* * A%         li Sets,
 there      /s     AJO uuajy       Applicant          c?an       identify
 C-ontaet        and       locate       th\ s      Cruel o^l       Cc^llCr*


                                        G* APPLicmJTs c^^rSBcTiON-'s
                                   om     File      with ~t/ual CquiCT

    Appli c*™t          presents        Aio £A/fdcNCe. 4o               Support
AiS da\«^M+H        3r /£, A0l3> 4o get              applicant's Contacts
IN for mafroKi t lK\           Fact      appll cant s             tried      On
Numerous          at         Occasions      to ge4            counsel             tUe
iNformOition , applicauf tried CalflNg Counsel t app
licant uuro+6 Counsel tujo letters , Applicant
Uj\\\ attach these letters as exhibits W',
app\\can\ gave~ Counsel  his                           e-nnail user Name
and pin Numker ^ applfca»M4                           later found Out
Coun St. I ha A Sabo4ag«e-a his prtvwa™ e-mail
address * /ki Fac-f Only Counstl and Applicant
had     Kmouj Iedqe. of th\s d-Mail address/
Um4(\ later      ^pplic.0^4 gave. J4 to his
daug4tv*.r4btrains••fcr—^l'N'-for^VHutien.
      It   Can    Not         he      Considered           rco.Sona.hle
trio,! SfrflL+egy to ^ ProcrastinateJ , until, the
last feuj hours /m the Case to prepare
 fori ScnTeNcina phase j\Specifically after
applicant          4tfld       Counsel         h\ s        list        of Con
tacts   Lutrt CmployerS                         applicant in as buorlC-
c'd 4oir for xtears f anA                       uuoulA prove Ppp*
I\canf           are         honestly \e.atit) In Fact they
arc        of     all         races t -a/m d      uuanteA                   to    he,
 fore Sca* -r     -For         trio. I      broceediria; #-' / kerc is
CLo        excuse) for CouNSel                        to          Hot a)et
TEX
tAi's.     iMfprmifew
                         •
                                   -ffow>     'PprfcMiMT.^-
                                                  *
                                             app.lic*Aw..?•••
              orwey           Sarncs          t\. Shauu          this         INcoMbetence
          Should          ke            perpUvf^g              4c.      officials,          of Quth^'^
          Or it ie% , and   Should Not        Le +olera>e,d /m 4ke.
          «ius+i'ce System.     Mr, £. LjcUfccr' S^oulJ b*. held 4o
           a     h\gk«.r  S4cxMdard , an d he ac.cooiM4rA.blc. for
           Qc4iok»         iivi         Wc4iw>»'x.*4i'gm          of        hU        clients* Th\s
           C\cA%e Should                  he         held       FVvo%4 (jParajr^ountcy ) Ido\C-
           l'hg back. om i'4s p«.pcr 4raAl o-f FHr, (jJcd Ler'5
          \Profess/oMCL\ Performance of Sub-ferfuae ),/M
           4ktS Ca.se* FurtU^r, it is also a fa family had 4loo w\*re
             £>irt dle^rcU 6i kaclcup , aixud uji's^. for hirv
           to       ge.4          due      of        4kx..*^ 1 a.^A          a4      -the    Sawe.
           T/vwe.         lMfor>a          KVw        family           of        4k-c 4r'aJ daft./
           a day kfiL-Pore. 4A-C 4n'a.l , toe.ca.usc Applicant
           /lad /mo tuay of Contactina "the* ,(J5 u4j
           ~>     iTim Skxw
           references                   And       Contacts.             and          ^Consider       y&u?r-
           Smlf a           £ot*\p>etent                attorney                  cultkout       an
           Cv pla.ina.tit
                   l\Jft-*flOiy     *




                                                         X. SuPF>OILT£b BY £*ROM
            K.S. UJalKcr                  and         &,K. bJalkicr-               affidavits ' lS^:..
           cZrcA'bl*- c*i\t A                    SupporteA                  ky       -the    recorA*
            JYlO+iOn +0 W6VA/VCC            for      Larrx,   t«\OTC\SBE FFCL # L% ^                             70,                                    "jg
       Luhoj4       bo4h         CouNSel*              Showed             /m   their
ftffidavi+S         is       tuho4       4Aey         did not          do* AW/ 4Ae
ll$4        of    things         they ,d\d not do                      uuas errors,
      For     \Nitance           Not     Contacting             the       ^ll Ca-IICr
ujos        a.troneous           because             See        5*u»      4Ae. events
as      applicant            S4a.4ed      in his            Sentaneh^e^ pha.se,
      Failure       4o       iNivestigafe            and        Subpcena.        eye.
LUl'+Ki CSS.es    ON     the Qrfg/iaaJ               fSoMe-e       report.
      Failure     4o         Subpoena          4Ae. arres4iVacj            officer t
Officer       So+.la.ea.r-    ba.se      oai     hit*.      Not dainty         DMA
4cs4irag cm 4K-c Sheetrock. Knife t and hecojuic of
U>ha.f he Said in applicant &ond reduction heikcint^
I flUoU / Ae Sa\A                 he ha%         had        a      Caic     uuher e
the defendant turned                      out        to     actually be the
Victim,
 I*

  foul are          4 a !wipea.eln             the three m\ posters
applicant            pointed out               durfnQ +rla,.\ thtA.t took
the.     Stun A .

      CounSel        Failure       to     S hauu          pt>**f       of a*iy        /M-
yes4/g~ 4Aa.*«                   uu het       uuas       done $u%t
dons before a ppllcant's trio* I*
 6Counsel Failure to Skouj ushad defense                                          ho
used*

  Counsel Failure. to                     use the onh defense, «Jsri f
4h-c -evidences Stood                     Self- defense*
 IPw^H&ihJ *4"6 A Aya* ct 'for   ^>r?v   WoraftN                       p«e< 73
                           I-Kl-         CONCLUSION

      foe cause            ®( Applicants                      Counsels                erroneous
Conduct                 a\pp\\c.an-rs               uucuS         foviM d           qullty     On the
d            in         4-Uis     w\otion « its              a      fact     Counsel
did. not           do     any             Inve^tla^aAina^             on           appitccntr beA*{#v
His /Wes-fi'gafar                        ms* Cy n-thio~ Torres ttSatd So AitrSe/f),
in o-pplictLin +'s            hecrina^              on       Motion           for neui The.!*
  Further i- Counsel  Invoice IS proof of his pro
crastinations i and It sAolus Counsel did Very
little t&           no        invcstiat*AioN * Applicant alio                                w\aAe ck
Note          of    each             one           of       Counsel                attorney       Visit*
"there Lucre.                  No*         aftomey            Clicnr                Vtsit on 3-lir.t'S,
      ApplicaNt               is ik»               belief         its a               /arge Probability
had       Counsel                  follovu         the       herein                le*-As the Out-
Cov*\e         u-»oold             kave            Ao&en          different, £e.e. ^44a^ke.d
affidavit,
                                               PflAYEfc
      UuH&fLeFotLB ¥, PREMISES                               Con SlO£ltE&,(A PPLICAnI
i prays 4h«>J- the Courts qrants -this Motion
ttt A:.b\j &i\i e €L unt\\ Complete records as
hiereiM            requested                   can          k>e reviexued and /1/0*7
U.A W better prove U(s 'imno cen Se. *Further App
licant request appOANi4-meN+ of Counsel to do So* _
                                                                           **£tm




 fft virion    (Tor Ahs^K>ce *H
-                            VERIFICATION
                              «-——»•       -   •   '



          I:, LARRY 3oe AlcR.GAWi-TbC3-.»-D# ISHIXAX
     be/Ng        presently mcarcera^ed at "3 ft»we5 A/ i-ynayqh
     UMJ+ of TbCS declare, under penalty of periury
     +Smt the fbregotiMg                  tacts           are. true. ai\id C&rreet,


                                                                    bats &£ S2J3£a
                                                                    Oo\te i£. JJZ *oi£:
                                                                    10*.* S^r^wY        XflftT
                                                                    FT STOCKTON.TK*,



      This fy 4o CerH-ff that ^a< fiecember /yt                               art/rffl4^
0wd Corretet Cop\i of the above o/vd foregoirvQ l^tefiotf
    •4o   fXhsianca.      uug&         mcsHe-d          4o    4Ae Clerk Abel A**>*ttL
    of 4hc £.our4 of Crim*No,i appeoJs of Tev^j af
    R_6, fto* JX^Of Capitol 5-fa+i'OiN-. AusfiAi Texa:5 7?7//;
    y*.»e% Jits IL01
    lurit of Wabea,s.          Corpus*
                                                       (^Cp ran ted ) \£> &M /ed J

gm^'                                                          Ji/&G£    PK&Smind
                                                                                                 :*$mv



    JhOiioN   4o A*»V«:HC''«*: for     ^rt^f jAft.ra^w                    p«9fc   *s"
               D.£fcr.                 aj.ktr J~ am lurit-n^ v^u..^^. _ j:


.M.$.5>.tC "tot-. .CMrttStty i/vf&r.pio.-t.i'o*'                                                            l
|.!:.".. . . . . I.kliS his... ht-tH MM oMV).os.M\
                                               . ci                yyiy

!.j..dau^.tAer.
i| • , J             [i-fcsf _£/.....m-&-H eziMel JL.
                                                                                            '••'&..   ...jM&±„.
 4^£ OAi/y ci/e^t7,.jiiS't-.h:Kt u.OU 'Ao**t fcv-.w>.m_e...:fr©7S3 B;dc*.m-
|.|X doM't._isH6.iAj. iiou eMkt,.r-.,~Z....m.i4$t' 5f«.y..o,-v..4-p Q.f tk/s..!mv.iM
  ho Sia^t, uN-\:at-r^A ?_d.
 ...ii.C ca/.U'... 5iA.r-f^ ID H.p.m, o^.auo, H. Loll .^,4-y o4£ ? DAS the
 .three L&r.r.>j.'$ ceo^l. p.e>je .ai& d.tfa-t,.&&&, £\uy. uji^k -fA< •
j|./.£$4 ..^^*v>.e.^3^ft^j^v..^|.|:.ci.-f .4A*w s,v 4.fee dettct'y-c report
.j.j.rteed..r:.£d .=fu^.*fqo .^e.JXf ...w.6U. coalA-nt SML.^rtJ.a, '
jjj-wy £MAt:.U^J'i.tr,. S'A-a^r... rp4 ...ev^iK^... -/uclued!*& pjci^ces                                            /
|. |.U.,. £•-iyi.di.leA. It: :/ A?:M...xmcIos^^.. Jdo±MOW kom-to
jl.ge4 •/* t.eucJiC...ujlthT.Q-fr.y fvAit^r better Xiholo Ma $
   6oK.e.h.




                            J?/Mcier.es.ii/. srlGUMa folMO**.
                                                                                                 !   "J
                                                                                        I.-A 1 -     z_ o




 .!..#!0.3:.1l ....::?r4i
                             '
                                       . v-'i cDU ^tlfL-i {,;JUV> ^

  jHiik&j^../iy....>ijL^^                                                  Q:.b.J..h*..£.Jj£.M£..]r^j£


...pjrL..h^4.^_.^fkS.._r..^^^Akt...p&rA
.--iziy._4»r--cl£fB.r^                                                h.i-...cay^.(Uou'> ."t4cvl:



•-\JXLif. p.JlS:^-fi r_S_.ll..d:kM±^L^2Ci:d §„1Y£...ya«-AaS. ~^££ /i./d.&..id^                                                        C-i:.."IiQ.(2,
i •                                .     ...         -       .-   i~            ..j   -—•)                ~v-

 jr>. n^.C.z£rid.L±3.....c.&*r.cLi_.^^^^^d^i£^i^^.im:C^.±^...JZ±a. Qn±...




                       ^JALC-.^£j.lf^^                                                -j-o*\ -
                                                                  j
                                               EXHIBIT 1

                         DECLARATION OF INABILITY TO PAY rcv^j
         (The following Declaration ismade pursuant to the Texas Rules ofCivil Procedure andTitle 6,
 Chapter 132 ofthe Texas Civil Practices and Remedies Code.)
         Now respectfully comes             C/4/z./zY Ao£ MoiLfrfrM                              TDCJ
 * ('Kct7Z-£.'L-                 ,and declares that Iam unable to paythe courtcosts in this civil action
 and requests leave ofthe Court to proceed in forma pauperis in this accompanying civil action and
 would show theCourt the following:

         (1) I am presently incarcerated in the /. Va/ t4 u G H                        Unit ofthe
             Texas Department ofCriminal Justice where Iam not permitted to earn or handle money.
         (2) I have no source of income orspousal income.

        (3) Icurrently have $       - O —                  created to me in the Inmate Trust Fund.
        (4) During myincarceration in the Texas Department of Criminal Justice I have received
            approximately $ —& -                  per month as gifts from relatives and friends.
        (5) I neither own nor have an interest in any realty, stocks, bonds, or bank accounts and I
              receive no interest or dividend income from any source.
        (6)   I have .--.O -        dependents.

        (7) I have total debts' of approximately $ —  ~
        (8)   I owe $    —o —            35 restitution.

        (9) My monthly expenses are approximately $          —O —

        T»      ' —CAe:*.Y rrot;                  /Mota*a/                             ,        TDCJ
     /KQ7-L67                   ,befog presentyrxarcerated in the       S\k/s2(j0> N           Unitof
the Texas Department ofCriminal Justice in           Ps,.^                      County, Texas, verify
and declare under penaltyofperjurythat the foregoing statements are true aridcorrect Exfxijrjxl onthis
rhe —L         day of he.ce.h^^e-.r-              20 / f . .
(A)   tdcOlaxl - PASSPORT                               Tuesday,    December 01, 2015,                  9:39:24 AM

CSINIB02/CINIB02    TEXAS DEPARTMENT OF CRIMINAL JUSTICE          12/01/15
1AX1/SRA6141              IN-FORMA-PAUPERIS DATA                  09:39:04
TDCJ#: 01847262 SID#: 02383400 LOCATION: JAMES LYNAUGH   INDIGENT DTE: 06/15/15
NAME: MORGAN,LARRY JOE                 BEGINNING PERIOD: 06/01/15
PREVIOUS       TDCJ NUMBERS:    00698539
CURRENT    BAL:               0.00   TOT   HOLD AMT               0.00    3MTH TOT     DEP:                     0   00
 6MTH   DEP:                20.00    6MTH AVG'BAL                 0.00    6MTH AVG     DEP:                     3. 33
MONTH    HIGHEST    BALANCE    TOTAL   DEPOSITS        MONTH    HIGHEST    BA          TOTAL          DEPOSITS
11/15             0,zoo                0.00            08/15             0.00                         0.00
10/15             0,,00                0.00            07/15             0.00                         0.00
09/15             0,,00                0.00            06/15         20.00                         20.00
PROCESS    DATE      HOLD   AMOUNT         HOLD   DESCRIPTION




STATE OF TEXAS COUNTY OF 'ptT&Ol
ON THIS THE J_ DAY OF X>^PC^^A-               Jyr I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SI£j
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:                            OR S>DNUMBER:




                T7> 3* TD^t                   IW72&T-


                                                                           J "-'-TV
                                                                           riN,.. »:,„;;_
                                                                                    bAtar/ttz
                                                                                          ^^'C-
                                                                                Mvc0mn.T:..f"""'^T*„s •
                                                                                                 Zxfiirss
                                                                                     0:1 2'201
                                                                                     ' -                    '
                                     Tr, c4. a/g. {L-S°tL -O lalZX-ixHmsr-A



 LarrY 3ae WQkbfkN
                                                         iki the    Courj             of Appeals
"VS.
                                                            ZECONto           £>/S TlUcT
 STa~\e qFTex^, n n                        v-;             of      Tex,iks
          RECEIVED |^ dec 08 2015                        (C^unT <3 F CRIMINAL
           DEC 0 3 2015
          COURT OF APPEALS
                               ^SS^S                     APPEALS 'ftfevlcfir***
       SECOND DISTRICT OF TEXAS                  5           COURT OF CRIMINAL APPEALS
         DEBRASPISAK, CLERK
                                                 *                      DEC 14 2015



To THE Mas T. Hawaii ft LE                           TuoGE  4ci 4A-e_ Court iNVaki/^ q his ricjk+s. For ~rh-c
 f*rG>Auc-t\e>M a f his tirlnul records pursuant ta Cu(e
 l^.S-fa) (12.) a/^J                  1H,S~(L), T^icas          Hules af . Appellate
rra^.d-Aure.,
                                          HIS To 1LY
  f Applicant J lucls Convicted of Aqyrai/a+eA assault
uJ'itk       a Ae-aAi\j             uuea.p&iK, t -to- Witt a Kn'i fe'~ oiv DOarch
XlLt 2.611*         cam A SdLnte,M£.ot'ic>hjs       /a/ciAjQ   lu ffU:    /its.      /V)a>ii6Ki fSr-
N£.LU TrlaJ                  KeauCS,t -for- Prep ara.t\c±K                 o-f iZcpo-rtcr's
 K-CCorA            and           be.£l#iAj£Lti&i^   of      /Matters.          to       he.
 \NC-luAe.A                   vJr IttcN bcS>iQ}hjatioM              £ p ccffytAjq
 Mo Hon for ProdocHo* o-f £.ccorTor9^v                                f>«.Q& I
 iTl after ^ for In Cl us'iqn                    in    Clerk's Record* nouj&vcr,
4he. rECarcl            SA/erc Never fully (developed , a^d Wiy
 Appe_\loLM4       Counsel              LaJ 11 It'ccKvi 5. Harris                   Subselaucntfy
LfUttkAroLvu       as CoumSC^I                   therefore-f              KJot           uultusfa/^dt/^ci
 Hi's   duties    4$,    Coun£cIc


            R£^owa>vl£a/^ aT/On s                     F/Lq^         THE          £TATB          Am b
                                                                          •e
            Latb/l      QftbtiL         &Y       THE       Couic-TJ

•Necessity          For.     AN       EvitsenTiAfiY                  H£A/i/n£              Anu     £x-
PAMSiON       of TtiE           ilECOftb]
                           (^applicant's Response'J
  In orAer t& Support the //,0 V. J-taL*.e^s Carpus
appiic-a.^t N-c-e^A 4& revieuj akiJ ci~fc h\t -the. CccorA
Errors of TrltK.1 CqumSC I , oii\id App>L./l&/\jt jLoumScI*
 Otk-Cr-uSiSc-      GJcpaNS>ic>KJ           a4     tk-t-          rt-C-OrA         iS,     W\e^K.sitiMql£,J^6 d-axfS / £ a. -that applicant vymxk^                         cite.        //v the
rCCarA         €LrrQrS      Q-T      Counsel *
Afcbli£-a/u4     has     +k.e_     riAkf           4p a       mcevMin^-fu f Habeas-
Corpus         uJ/i/c /i ^ s/)a // never La, £uspeeded J., £ CC
art\clc:\lj £e.etioM (j^O T&.xas>                         CoNsfftutia^ ,

  Tkt. ''dfcAj'i'cu'l       of       fc&,uj        jYta.f erwa^/        Wflfcei:    for"' tf
me.a*NiNaleSs          reWeuJ             of    4^-£-     errors         a4      CauNSe^l .
"Hi uS 4A £, /5ip'jp Ifa. a/v 4 a^6i^7 \ta    o4             fact     a^id       CostClosibM            of


                                   PLAYER.
        LuHfift.ftFoK.fc/ PRE.lT)IsB-S CgnSI£ ££.£fty (/I p&h'ca*jfj
 pra_y£ 4Ia^_4 4kC                Court Q-rexNts tb'is. matf&N o m
 4ktL    ^^-€.r-/4s , ai^A        i i\i     the.     tstfex-eit      of J usfrcc*
                                             R.e^sp£c*ffull\f       Sukmlfte, A
 IMoiiou 'for     P>01 duciiOM       0' f    £&Cor(i~$ -for   Lavr-v /Yl6r§c»»      P                                                                    LAkr.y Jpe. /Y)ofic>Ak/


                                 VEKIFICATldM

    l LAkifOr 3"o& /Hor.gaa// TDC3 -/ b# i$LilLQi- A>e/A/g
pre$CN-riy i'Mcarccratcd at "la-mes /L LyNn\.udk unit ofTbCl
cHe-Cleitc uhja£,r pe,M rx\f\i at perSur^i tkc^f tk^ fhre.-
txc>\t^c±     facts. • Arc       true. «aj d            £.'orrcc4/



                                                                           D Oli &J£ 11 J1£P
                                                                          {Safe „Q= jQ± T.O J^C
                                                                          JO IK S,//wY A01>*1
                                                                          F T' S -foe ktdiM T *  4r    tke.    Clerk.       AbeJ     A COS 4cl        of +he. (Court est Cr/flnl/si&l
at fiO,&av IliOir £api4oL Sfx+foNj Austin Te*as 1^/1. and
court of rXp^ccul s Sec on A &/strict of T&*Cls Tim
Curr^ ~5ust'icc Center ^o/ uj, !Se.\KhJCA.p Su/4e_ ^ooo(FT,
U-Jortl^i / ex&s °~7(olclL
                                                                          r~\          &      pro 5&-
                                     £>RftFfc-

      ^M                    XO       £A»vn-e_ oj\t 4o Le              Cosj siAcr^A.
LAfcfcY TgG: /V)a£S/:}Kj'.S , motion -he Coynpe.1 -tine. Pro ductIon
of hk rcpor4cr5 records raN+cA) (beN'eA)
                                                      Idcs&e:   Pil£ S i IS i n &

 mofioa* fbr ^rodvcito*>/    o-f /leoo/^ds fb £.AfeftY 3ae M ORG AM
                                          $       IKI THE COURT 6 f
 vs.
                                          £      ^^imiN^L ArP&ALS
 STAT& OF TexAS,                          $      OFTiUs
  IK. .felCOS C0UMTY,T«HS                 * A0ST^
                                               An is
                                                     feWSIOM;
                       P
                                                 THk     louhT oF        APPLALS
              u     ooft1(i               y             ££C0R5Abelaje,
                                                                  Acosta, Clerk
                                                                        #av^ £0/>i-
 peie*-f 4o jv»afC«. 4Ms aff iAavit. I have, persoma i
 Knowledge. «f 4K*. 4oc4$ in tk\s affidavit/'
  Ffowx 4Att riwte. I UJas -Ffrsf represented, by my
tr-ial «l46rMev/                S^o44 uJaftCer          I ?n farmed           fiiVi
+Ha+      1 ha J       acfed        in   Self de.fe.Nse        /n   tbh        cas    os.fi. the defease             #f
 Self defense. I ujoula have. 4o testify at tke
 QuWt      p Wa i «. of vv\v tria. I*M\# a4+ or ki ev                   Afeve r
 rAa«A&.      m*.          flujfisre     of      4f*U    £r*vc(oU     iVfirnwHoKu

  I ta fd wry              Coun4cl, / /Tlr, W aIk'«.r fh&.4 j u>aAjfed
to -testify? After all of 4/it~ S&ifVs uiftnesses
haA testified                   and th*. State, had rested/ /
Deleave t tUais                 UuheN    /Dm Walker             and      A/s
 /N WcSf/ga+or-; Ms., CyAithicL Terrvz. &*we> to me.
                          AFFIDAVIT

^SSured           me.     tUat        tUe. trial             uJeNT          UJell     3
OS     1   KMetu        it      did     becauj£-            of- ail      tke. C0N~
-flicliNa TesrimoNfes b\j t k e. Stales u^il^es-aes*
    couwse.1 nisft 4olA m-a. wot 4a fasti fy
awd if I AtA I ujOuIA be. fuuwa gy/llv* I
Could <3^ up "*"* ^ ^ea^s, bu+ if I did
Not testify / u/fll be foui^d Not guilty. /fth<
 UJtHlkec (W&ver)-fold                 me- /ie Luas fafc/Ng Self
 clefemSe^ f because,             he.        Kweiu      I ujould            Kc\v-t^
(N&v&r) agreed                  KNou/iNg 4k«c+, /Hr LJ*IK< OJoAke,r took, advantage, o-f iv\\j litcroLCSff
       Upon    kiV assurai^ee* qmA only                         i/jitk his
 Cxss t;rawci?.    /    /&.r of £/gwa.4uy*e-S • ^/c«c/ Ae tjftvC nr,C the
 Necessary lNforn>ux,fior,i i ujouU) AAve. testified
 tc>    the    CveNts           of tkout         a-Pte.r-NQOM         ini    the
%.£aw\&       iviaNMt^ thoA I A\A clur//\i^ >v?\f ~^DKy|||p
  n4v^eju4 pko^s^- of              4im*u!     *tS     f*ec.orAcL.d in th-cV'^fl
                                             *"'i»Cs.f


                                        AmWit                                                          -"::gg
       triai         ..record--.
             There-          uuere.         3 11          Ck l\evs          of     +ke      events
    Of fke after.N.GfcN* I k       ujc^r/ivig               Jiust as' ujeli as ajkk«,iM iv\^
      CouAiSel             tunaed         tt         off* t         Need         t*     Yv\d. be tkvs
           £at~;4 ver>j eie~R6.m
           Ujas "ike. last             CaAl2.r>            &jas     fiVst         gnA        S>e qni
       'Uje.iiL.-tke-           ias-t      Co.\\cr\           an tk-e           ££-/S.Qm            uuas
       fke. uo$Sft(Uwfi                     dfri*/ frie/sid / Luki'ck.                  mates k«.r
           a lyev~          bec.au.se-          Ske.         S^id      S/i-e,    uuas Jt>s4 ge+t-
           lK»ij tkertt fraw                Luoric^but J Ske. testified in
           TitiOl[     4k«c4         5ke.          Uia»s      Sa44/'v£          NC¥.t     4~ ..
      aLle,          4c>    ^*^ * Wad                    Counts. I         IJe-^tif/eA          her

     •Aff t'd*vit          for •Lf; /vi©r^{K/./                                ''PeL*,€i'$
                             •VV--;1Y ;*.•-.'?*•*...   ,/-.




                                   AFFIDAVIT
Fr6m           h-er     phoNt* Number , cinJ                                          /Nferwewel
'her ONid S ubpo&Maed I her i s/ie Luould have
amplified her Statements on the Call* Her
 Aes cr'ijbtioNS lugs 4l*.e JeveNts as tkev uuert,
 t^fciNCj jslace/ ^nJ ujosji also Contrary -to the
State's... ujItAiesses * _                                     li
    Couwitl             had                        four I tfddf f fowa I              CCS~ROM£
at kts          desrsosr/./^/                                 5auj     Wtwj uuhe* Ae Sat
4hem      on      -the,      fabki.                           before       we. /       beh'eve    he
had every              /NteKifiON to                                   pia\/ them (.t>u4.)ffor
Same,      csdd        reason                            Ae         did no t* I       k&licvc   Not
p Iavi /im g     4Ae.       add /4/o ^ ol/                            C&*- /? arn s     was &N&t -
her      crro/vcous                       declstoN*
   &pp\ic&Nt           tolA                       c^oOsiSe I                 OjheN      he Laos
attacked b^j tke. assAUam-ts fl uuas between
3?f$T pm oa/^/ 'H'ji $r pw\ \ thereofore. i if Lu&re,
5traMg«.          lu/i^n/            / luclS\ reviveA                             L\i lMcAst*r
 at tke          Criv^e.                     S^«uvl                   it     lugs dust dckxtk.^
 )/yi ccln In a // uu04 aba|u t ?>/ S~* p^\ • /N AuQUS*r
 it gets dark a boot-! ^JJOG pnA. £<=> if I ujols
 K^ackcd              Un£U5aj5c/ous                                 at as*    late a%     ST/OO t>h*
 3 liouri /A/v/i          w $*• ivif#Aiutes                           7s     un accouNfaLI-e.    for,
   1 tolil fkts TO CoyNScl /n per son 6/psN
 Ofr first mee-r/Wcj a/ud as you lu/M See.
 / meAit-foN/s rt /V/ rA-e attacked 'letters,^
                          -v.. *.~.'i-M T,';!i -n



                                r\Ff IbAvfT
                                                                                                  lit®
    Further, Hs                   a PrabaL/lfty - "the five Cb~
ROm S        tjuTII     Solve                        fAe     loss    of       3-Aoi/rs   aW ^S"
Wnsitues       for      the applicant) and                                    the Court,
   /ts      a -Tact the  SdcOwd .VvVne    / uj^s 5fw-
bbv»|be^[      heavily                          after     he       Knock ed me.
to the ground*
   AgafNj       rAese- CO ~y<6^ discs. houses Some,
tram/abt«-     lisjfhrmatie*iv , 4a Keep tl\em lu // / £>e
gre:a-f In-A us 4/4, le /f -rAey ore. no) CoNCe. fAe. Texas Boar-A of &isclp liNarsf
rule l,H .Safe. 6Ce.ep/N* Property (h>)^/tfr.uJalker
Should have. delivered /v?e iv\y ClieN^f Piles
UpoM         request-. Further* more. t I have d&cutweNt-
 aticKi     that      Said                          he     has   /XLI     iter^iS * /     have.
 W\a\lv-A      W\r, Lual leer                            A/umtrous       of    reaues.t   'for
 fY\y client file , at\ d 7" have aot-heM (hio> reply)'
   /IgAiW tills 9/1 Caller- I Speak of UJQS
  epre££/vf !i\*q -that l\ Luas be//vg attacked*
 CouNSel -failed To /dentify } at^td iNvestlgate^
 Affidavit      for    C**    »                                               nrHDAVIT
,v*$?«»?

           frcr - thi$- CaN Nat be ;considered S6unA trial
           5 4ra4e9y« 5 Ae. held faeutal iiMformatfoiM d/scfos~
           Im£ / a/as /n                            fact          hziNCj af4acfced            by the.
           State's                 chief            Compiaiuort u>ko                 djqs fAe assa-
           .1 la-NT        In         fkh           matter*
                 I    #m            UMabi^.          4©      obfaiK*       iistcN ,,.,f.o.   0C Create,
           o         tr*N Script of this                            Caller       L/j/tkouf the. di&-
           ^lo5 0»*e                &f      the -friVi              reperkr          records, There
           fore, f aw\ beiivita i^mpcAed to Ac a mcaniNcifol
            IhOli .UJrit of Afabeas Corpus/'
                 I    have             prese^fed                   ma.4eria,i       4«c43         4ka.4 is
       Stlk\ UNtesoive.A t a»\iA is m/s reprc, se^teA &y
       Triou\ Coum Sets as the. issues Camp laired ot>
           Tr i•                $*'•'

               AFFtrlavi't-        for • L.*.rr\t    l*iorot./u                          •?&£•*   4:
                                                                                             "•*£..



1 5J     Further, I F. The . crs&aiiaiuf - fold                                 4h s~ police
       I lA/O^      CkaSlNO            'h/to     -ft-S    ^1t d/d/        /     LUOU-I d
       had 4-o be a reallv/ fast tUNNer fo Cut
       Ow tke. iNSide of h*s /e3 , as he told the.
       police. Further i I t&ld i'vwj Counsel I have
       fuuc. plevtes. i awa IS? Screws iJN mv Ti'cj^if
        /e^ *tS Jmposs/bie- for me 4o ruw fastj /VKj
        /X yeari olj daug-rker*                      Ccn.^i     ftpf ruw mi2.«
         A-aai iu   i ts     har N SC I       r4
       • iw* . bo*\ d reaucttow. thearuMO^ 'i*JaS Cruet*-} to
        W\m    defense        of       Self ^ de-fensc*
              tNCictSihtQ      all     4ke     toc4s       herein         ana     in ton\i
       mo4k>M 4o ak^iOLMce                mw ll«0i            S/ia«4-»s   cleaurly CcuMSe/ir
       v^rroivj e ouS       p er f&r K*« nu! $ &n d C l-early SAcCjS IN -
       effective           «assls4aKice        of CouNSel v a^d                   to add to
        14 (Col/mScIs impedi'kic$ ^hvxw .appeals bv ajo4 del---
        ?\'Cr >'im a rvt«- m.y p'Mg     me uncom sciouS                    hvj; tkc third                  persoNftk\s
 bloLu        a-»as    l»v     4kc       bac K.       of     fKl\i     head          bjkil-c
 4k c     o4ke.r         per pe~t ra-toW           UjaS           fc/cep //va         m-l
 LuSu         S4oLbLti\ja         at      nAe.    -frow-v      4foe             froNit ! his


 /Qiq S>cglL,J.
       NOki     I     kavc        Skort       tcr wa.       me>vxorvj              /osf
 Ar4kri'4is ./n              4fo-c     kaK»ds     /     A-eJd        up tr^iii^ci to
defend          my 5e/f • A^d tke. perpetrators /s loose.
 frtic    t&        attack           Sov^eo/*e.       else,,
   I • mst r£.aues4i'iNj q             appaihj fv*\CH 4 of                Counsel i'm
tU*.     Interest            of      ^us ti'c-c*'/) aaiivi           mM         actua.1
^relief i's qraM-fi'^A i^y */''^7                          So that Austlce .:•.¥'•
 Uu!l\ be Served* /Hy Second -forhd atlouj rn-e.
 tkre. loo,Is    Lukick i's Y^\ii TnVl records a%
  reCLuesteA     So I Caw do o                 wie.c*>NiMOtfl>l l)>07
  In f Ac u\i tcr* c-s 4 o f J cj| £. 4 ic e.«
   TA.'s Conclude, hAy a-f-fiAavlt.
                       VEktfl -CATiOki
   I ; k^RkV 3ofc mo^G.^^ , TOC5-/b# J?H7Z.6>Z. beiN$ presently
lNCarcera.ftA o+ 3"a>nes A. ZyXaugAT'"'^#7r''TVf'"'T&'eJ''dse/ore--'-'
UNde.r pe.NiAlry of perSury i4Aaf 4Ae faregofwq facts arc
4rue <3i\/d         Correct/                               ^> A        ^,
                                                        /UAH*
                                                            J& OA. XO JLST
                                                           /O^S S, #h/Y 2037
                                                           FT SToc/CTo** Tx,
                                                           773S~

AfF/OAviT Fok          thiikY tifokQ,an                         Pq3£        *
                                   ....;'v;    i              "smfl if